DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented for examination.

Terminal Disclaimer
The terminal disclaimer filed on 22 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,595,049 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to a method, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible method or process. Claim 16 is directed to a system claim, which would also pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible machine.  
 Under step 2A of the analysis, the claims recite steps for obtaining a geolocation of a mobile device of the user, associating the geolocation of the user with an identifier of the user in an offers engine having a user account, receiving a request for an offer from another computing device of the user, retrieving the geolocation of the user obtained from the mobile 
The judicial exception is not integrated into a practical application because the abstract idea is merely being implemented on a processor for a particular technical environment. The additional claim limitations of the geolocation being sensed with the mobile device of the user, the request for an offer including or prompting obtaining data from the other computing device sufficient to identify the user account, and wherein the data from the other computing device includes a public IP address of a router through which the mobile device has communicated with the offers engine do not amount to significantly more than the judicial exception. The steps recited merely determine and store a user location from one device associated with a user account, and respond to a request for an offer from another device associated with the user account based on the user location. The association of a user account with user devices based on the public IP address of a router is not an improvement to the functioning of a computer, and merely uses a computer as a tool to perform the abstract idea of targeted marketing
The steps performed in the claims can be performed using a general purpose computing device, and the steps performed are routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d). Dependent claims 2-14, and 17-20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. Dependent claims 2 and 17 are directed to receiving credentials from the user. Dependent claims 3 and 18 are directed to the user computing devices being logged in at 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al. U.S. Patent Application Publication US 2013/0238745 A1 (hereinafter Ramachandran) in view of Baudino et al. U.S. Patent Application Publication 2006/0120518 A1 (hereinafter Baudino) and further in view of Heiser et al. U.S. Patent Application Publication 2009/0234715 A1 (hereinafter Heiser).
Regarding claims 1 and 16, Ramachandran teaches a method of distributing coupons or other offers to non-location-sensing devices based on a geolocation sensed by another device, the method comprising (para. 0004): and 
a system, comprising one or more processors; and memory storing instructions that when executed by at least some of the one or more processors cause operations comprising (para. 0011): 
associating the geolocation of the user with an identifier of the user in an offers engine (para. 0047, for situations in which the systems discussed here collect personal information about users, the users may be provided with an opportunity to opt in/out of programs or features that may collect personal information such as a user's current location. The system can collect the user's location and anonymize the data before it is stored so that no personally identifiable information can be determined for the user.), the user having a user account in the offers engine associated with the identifier of the user (para. 0049, referring to FIG. 2A, the user 201 (e.g., Adam) can log into the user login service 120 from the first device 106a (e.g., Adam's home PC) using a user login identifier 204a that identifies Adam to the user login service 120.  The login request can be associated with a first anonymous identifier 206a (e.g., a cookie, a browser cookie, a device identifier, etc.) that is associated with the first device 106a.);
receiving a request for an offer from another computing device of the user (para. 0030, subsequent to the storage of the association and session history information, a request for content (e.g., an advertisement) can be sent from any of the devices associated with that user (the request including an anonymous identifier associated with a given device).), the other computing device of the user being a different device from the mobile device of the user (para. 0052, the user 201 may log into the login service 120 from the second different device 106b (e.g., Adam's smartphone or some other device) using a user login identifier 204b that also identifies Adam. For example, the user login identifier 204b can be the same login identifier that Adam used to log into the first device 106a. In some implementations, the login to the second different device 106b can occur while Adam is still logged into , the request including or prompting obtaining data from the other computing device sufficient to identify the user account (para. 0052, during the second login, the user login service 120, for example, can receive a second login request from the second different device 106b. The second login request can be associated, for example, with a second anonymous identifier 206b (e.g., a cookie, a device identifier, etc.) associated with the second different device 106b.);
selecting, with the offers engine, a responsive offer based on the geolocation of the user obtained from the mobile device (para. 0047, the collected personal information about the user can include location information, which may be generalized for anonymity, Para. 0069, the user profile can be updated based on the session data received from the first or the second device. The system selects the content based on the stored data in the user profile.), wherein the responsive offer is responsive to the request for an offer from the other computing device (para. 0008, the method comprises receiving a request for content from the second different device including the second different anonymous identifier. The method further comprises providing, using the one or more processors, content in response to the request for content using either the first anonymous identifier or the second different anonymous identifier and based on the association. Para. 0043, based at least in part on data included in the request, the content management system 110 can select content that is eligible to be provided in response to the request (“eligible content items”).); and
sending the responsive offer to the other computing device of the user (para. 0059, regardless of where the request for content originates, the content management system 110 can provide a content item (e.g., content items 220 a or 220 b) in response to the request and using information that maps the user tag to multiple devices).
Ramachandran does not teach obtaining a geolocation of a user from a mobile device of the user, the geolocation being sensed with the mobile device of the user.
obtaining a geolocation of a user from a mobile device of the user, the geolocation being sensed with the mobile device of the user (para. 0005, the set of application settings and data can be information relating to a favorite media type, a favorite website, a user interface preference, a desired interaction style, an environmental preference, an earpiece volume rule, a speaker volume rule, a contact list, user location data, a custom user profile, or a frequently used profile. Para. 0025. Para. 0027, with handheld devices, such as mobile phones, the devices can store and collect information related to location, or other information, in forming a profile based on the user behavior.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Ramachandran to include obtaining a geolocation of a user from a mobile device of the user, the geolocation being sensed with the mobile device of the user, as taught by Baudino, in order for the location information of the user to be obtained (Ramachandran, Para. 0047).
Ramachandran also does not teach retrieving the geolocation of the user obtained from the mobile device by identifying the user account using the data from the other computing device wherein the data from the other computing device includes a public IP address of a router through which the mobile device has communicated with the offers engine.
However, Heiser teaches retrieving the geolocation of the user obtained from the mobile device by identifying the user account using the data from the other computing device wherein the data from the other computing device includes a public IP address of a router through which the mobile device has communicated with the offers engine (Para. 0028,  teaches that the user is given a unique customer identifier when they log in to a networked website, and a unique identifying code for each device associated with the same user.  When the user logs on to a networked application such as a financial institution’s website the user is identified by a unique customer identification code (UCIC) assigned by the financial institution. The UCIC is matched to an anonymous identifier, hereinafter identifying the user account). The ADIC can also be specific to the device the financial institution's customer uses to access the financial institution's website or other networked application. For example, if the one customer use a lap top computer and a mobile phone to access the financial institution's website or other networked application, this same customer can be associated with two different ADICs, one for each device. Para. 0076-0079 teaches that when a consumer logs in the IP address is recorded and anonymously stored using a hash function. If a hashed IP address has already been associated with a UCIC (the data from the other computing device includes a public IP address of a router through which the mobile device has communicated with the offers engine) then the advertisement delivery provider determines if the association is typical of a private or publicly used IP address, and deliver targeted content accordingly. 
See Fig. 10, at step 334 the advertisement delivery provider captures the IP address for the device used to log onto the secure financial institution application. To protect the identity of the consumer who is using the device to view the secure portion of the financial institution application, the IP address is hashed using a cryptographic hash function. At step 336, the hashed IP address is stored in a database operated by the advertisement delivery provider and at step 338, the association of the hashed IP address with the UCIC received from the financial institution is recorded. Accordingly, the device that is used by the operator can be matched with the financial information of the operator, but the IP address of the device used by the operator remains anonymous due to the hashing of the IP address. )
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Ramachandran to include retrieving the geolocation of the user obtained from the mobile device by identifying the user account using the data from the other computing device wherein the data from the other computing device includes a public IP address of a router through which the mobile device has communicated with the offers engine as taught by Heiser, in order to store information used for selecting and providing targeted content in a user profile (Ramachandran, Para. 0069).
Regarding claims 2 and 17, the combination of Ramachandran, Baudino, and Heiser teaches all of the limitations of claims 1 and 16 above. Ramachandran further teaches receiving credentials of the user for accessing the user account from the mobile device of the user (para. 0052, the user 201 may log into the login service 120 from the second different device 106 b (e.g., Adam's smartphone or some other device) using a user login identifier 204 b that also identifies Adam);
receiving the credentials of the user for accessing the user account from the other computing device (para. 0052, during the second login, the user login service 120, for example, can receive a second login request from the second different device 106 b. The second login request can be associated, for example, with a second anonymous identifier 206 b (e.g., a cookie, a device identifier, etc.) associated with the second different device 106 b.).
Regarding claims 3 and 18, the combination of Ramachandran, Baudino, and Heiser teaches all of the limitations of claims 1 and 16 above. Ramachandran further teaches wherein both the mobile device of the user and the other computing device are logged in to the user account in the offers engine at the same time (para. 0052, in some implementations, the login to the second different device 106 b (e.g., Adam's smartphone) can occur while Adam is still logged into the first device), before receiving the request for an offer from the other computing device. (para. 0030, subsequent to the logging in, a request for content (e.g., an advertisement) can be sent from any of the devices associated with the user.)
Regarding claims 4 and 19, the combination of Ramachandran, Baudino, and Heiser teaches all of the limitations of claims 1 and 16 above. Ramachandran further teaches sending to the other computing device a log-in interface configured to return the credentials of the user for accessing the user account to the offers engine (para. 0033, in some implementations, the example environment 100 further includes a user login service 120 that can provide, for any particular user, access to the user's Web services, e-mail, social networks, business applications or other resources.);
receiving the credentials of the user for accessing the user account from the other computing device (para. 0033, the user login service 120 can receive login requests from the user, such as through a Web browser or other application running on any device associated with the user. The login request can include, for example, the user's login ID (e.g., a unique identifier, an email address, a phone number, or any other identifier for the user that can be used for verifying the user at login).);
determining that the credentials match the user account (para. 0049, the user login identifier 204a can include Adam's login ID (e.g., Adam Jones) or credentials and can be included in a first login request that is received by the login service 120 (e.g., to log Adam into a social service). The login request can be associated with a first anonymous identifier 206a (e.g., a cookie, a browser cookie, a device identifier, etc.) that is associated with the first device 106a); and
after determining that the credentials match the user account, sending the other computing device instructions to store the data from the other computing device sufficient to identify the user account in persistent storage that retains data when the other computing device is turned off (para. 0054, In some implementations, the user login service 120 can store an association between the user tag 208a, the first anonymous identifier 206a, and the second different anonymous identifier 206b in the data store of anonymous identifier associations 121. In some implementations, associations can be stored as pairs that relate the user tags 208 to anonymous identifiers 206.  For example, the user tag 208a for Adam can be stored with a first anonymous identifier 206a that corresponds to Adam's login from the first device 106a (e.g., Adam's home PC). In another example, the same user tag 208a for Adam can be stored with a second different anonymous identifier 206b that corresponds to Adam's login from the second different device 106b (e.g., Adam's smartphone). Para. 0057, associations that map the user .
Regarding claims 5 and 20, the combination of Ramachandran, Baudino, and Heiser teaches all of the limitations of claims 4 and 19 above. Ramachandran further teaches after receiving the request for an offer from the other computing device (para. 0058, referring to FIG. 2B, the content management system 110 can receive a request for content 212a or 212b from either the first device 106a or the second different device 106b.), sending the other computing device instructions that when executed cause the other computing device to perform operations comprising:
retrieving from persistent storage the data from the other computing device sufficient to identify the user account (para. 0058, if the request for content 212 b is from the second different device 106 b, for example, then the request for content can include the second different anonymous identifier 206 b. If the request for content 212 b is from the second different device 106 b, for example, then the request for content can include the second different anonymous identifier. Para. 0054, the anonymous identifiers are stored with the user tags and are used to identify the user account.); and
sending to the offers engine the data from the other computing device sufficient to identify the user account (para. 0059, regardless of where the request for content originates, the content management system 110 can provide a content item (e.g., content items 220 a or 220 b) in response to the request and using information that maps the user tag to multiple devices (e.g., from the anonymous identifier associations 121). For example, the information can include the association among the user tag 208a, the first anonymous identifier 206a and the second different anonymous identifier.).
Regarding claim 6, the combination of Ramachandran, Baudino, and Heiser teaches all of the limitations of claim 4 above. Ramachandran further teaches wherein the instructions to store the data include an instruction to store a value in a cookie, a client-side structured-query language (SQL) database accessible by a web browser executing on the other computing device, or a localstorage object instantiated by a web browser executing on the other computing device. (para. 0027, the anonymous identifiers can be cookies, browser cookies, device identifiers, etc. Para. 0049, The login request can be associated with a first anonymous identifier 206a (e.g., a cookie, a browser cookie, a device identifier, etc.) that is associated with the first device 106.)
Regarding claim 7, the combination of Ramachandran, Baudino, and Heiser teaches all of the limitations of claim 1 above. Ramachandran further teaches wherein the data from the other computing device sufficient to identify the user account includes a web browser fingerprint of a web browser executing on the other computing device. (para. 0005, the first and second different anonymous identifiers can be selected from the group comprising a browser cookie and a device identifier. Para. 0049, the login request can be associated with a first anonymous identifier 206a (e.g., a cookie, a browser cookie, a device identifier, etc.) that is associated with the first device 106a.)
Regarding claim 8, the combination of Ramachandran, Baudino, and Heiser teaches all of the limitations of claim 1 above. Ramachandran does not teach wherein identifying the user account with the data from the other computing device comprises: accessing the user account via a hash table having key values calculated from the public IP address of the router through which the mobile user device has communicated with the offers engine.
However, Heiser teaches wherein identifying the user account with the data from the other computing device comprises: accessing the user account via a hash table having key values calculated from the public IP address of the router through which the mobile user device has communicated with the offers engine. (para. 0076-0079, the IP address is hashed using a cryptographic hash function in order to protect the consumer identity. At step 336, the hashed IP address is stored in a database operated by the advertisement delivery provider and at step 338, the association of the hashed IP address with the UCIC received from the financial institution is recorded (hash table). Accordingly, the device that is used by the operator can be matched with the financial information of the operator, but the mobile device has communicated with the offers engine).) 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Ramachandran to include wherein identifying the user account with the data from the other computing device comprises: accessing the user account via a hash table having key values calculated from the public IP address of the router through which the mobile user device has communicated with the offers engine, as taught by Heiser, in order to store information used for selecting and providing targeted content in a user profile (Ramachandran, Para. 0069).
Regarding claim 9, the combination of Ramachandran, Baudino, and Heiser teaches all of the limitations of claim 1 above. Ramachandran further teaches wherein the data from the other computing device sufficient to identify the user account comprises a local shared object (LSO) accessible via a Flash player executing on the other computing device (para. 0030, a request for content can be sent from any of the devices associated with that user. The request including an anonymous identifier (local shared object) associated with a given device. Para. 0097-0098, and para. 0105, the memory can be a flash memory or other similar solid state memory device.) and stored outside of a browser sandbox of a web browser executing on the other computing device. (para. 0015, logging in to the service from a different browser requires a client identifier because the stored data is inaccessible to the browser (browser sandbox
Regarding claim 13, the combination of Ramachandran, Baudino, and Heiser teaches all of the limitations of claim 1 above. Ramachandran further teaches wherein selecting, with the offers engine, a responsive offer based on the geolocation of the user obtained from the mobile device comprises: selecting from a plurality of offer records, each offer record describing an offer and being associated with an offer geolocation, one or more offer records having an offer geolocation including the geolocation of the user (para. 0047, information about the user's current location is collected and used to determine the content that is retrieved.) or having an offer geolocation within a threshold distance to the geolocation of the user.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran in view of Baudino in view of Heiser and further in view of Acar et al. “The Web Never Forgets: Persistent Tracking Mechanisms in the Wild”  (hereinafter Acar).
Regarding claim 10, the combination of Ramachandran, Baudino, and Heiser teaches all of the limitations of claim 1 above. The combination of Ramachandran, Baudino, and Heiser does not teach wherein the data from the other computing device sufficient to identify the user account comprises a canvas fingerprint of a web browser executing on the other computing device.
However, Acar teaches wherein the data from the other computing device sufficient to identify the user account comprises a canvas fingerprint of a web browser executing on the other computing device. (P. 674, Abstract and Introduction, the canvas fingerprinting is a form of browser fingerprinting that is hard to detect or remove. It is used to track users online based on the characteristics of the web browser)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combination of Ramachandran, Baudino, and Heiser to include wherein the data from the other computing device sufficient to identify the user account comprises a canvas fingerprint of a web browser executing on the other computing device, as taught by Acar, in order to implement using stored data for conversion tracking (Ramachandran, Para. 0089).
Regarding claim 11, the combination of Ramachandran, Baudino, and Heiser teaches all of the limitations of claim 1 above. The combination of Ramachandran, Baudino, and Heiser does not teach retrieving the data from the other computing device sufficient to identify the user account by cookie-syncing with a web domain different from a web domain of the offers engine.
However, Acar teaches retrieving the data from the other computing device sufficient to identify the user account by cookie-syncing with a web domain different from a web domain of the offers engine. (P. 676, Cookie syncing, Cookie synchronization or cookie syncing is the practice of tracker domains passing pseudonymous IDs associated with a given user, typically stored in cookies, amongst each other.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combination of Ramachandran, Baudino, and Heiser to include retrieving the data from the other computing device sufficient to identify the user account by cookie-syncing with a web domain different from a web domain of the offers engine, as taught by Acar, in order for the mapping to use cookies as anonymous identifiers associated with each device (Ramachandran, Para. 0027).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran in view of Baudino in view of Heiser and further in view of Bosworth et al. U.S. Patent 8,818,909 B2 (hereinafter Bosworth).
Regarding claim 14, the combination of Ramachandran, Baudino, and Heiser teaches all of the limitations of claim 1 above. The combination of Ramachandran, Baudino, and Heiser does not teach obtaining a plurality of time-stamped geolocations of the user are obtained from the mobile device, wherein selecting, with the offers engine, a responsive offer based on the geolocation of the user obtained from the mobile device comprises:
determining a measure of central tendency of user geolocations of at least some of the time-stamped geolocations; and
selecting from a plurality of offer records, each offer record describing an offer and being associated with an offer geolocation, one or more offer records having an offer geolocation including the measure of central tendency of user geolocations or having an offer geolocation within a threshold distance to the measure of central tendency of user geolocations.
However, Bosworth teaches obtaining a plurality of time-stamped geolocations of the user are obtained from the mobile device (col. 4:32-40, a social networking system may automatically checks in a user to a place based on the user's current location and past location data.  A record of the user's check-in activity may be stored in a database.), wherein selecting, with the offers engine, a responsive offer based on the geolocation of the user obtained from the mobile device comprises:
determining a measure of central tendency of user geolocations of at least some of the time-stamped geolocations (col. 9:34-36, the system can record how frequently the user visits a location.); and
selecting from a plurality of offer records, each offer record describing an offer and being associated with an offer geolocation (col. 9: 32-40, the system provides suggested offers based on the frequency of visiting locations), one or more offer records having an offer geolocation including the measure of central tendency of user geolocations or having an offer geolocation within a threshold distance to the measure of central tendency of user geolocations (col. 12:1-22, a user's location must be within a threshold distance from a vendor location in order for the location-triggered benefit, such as a coupon code, to be displayed to the user.).
 obtaining a plurality of time-stamped geolocations of the user are obtained from the mobile device, wherein selecting, with the offers engine, a responsive offer based on the geolocation of the user obtained from the mobile device comprises: determining a measure of central tendency of user geolocations of at least some of the time-stamped geolocations; and selecting from a plurality of offer records, each offer record describing an offer and being associated with an offer geolocation, one or more offer records having an offer geolocation including the measure of central tendency of user geolocations or having an offer geolocation within a threshold distance to the measure of central tendency of user geolocations, as taught by Bosworth, in order to provide users with location dependent offers (Ramachandran, Para. 0047).


Allowable Subject Matter
Claims 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
After careful review of Applicant’s remarks/arguments filed on 22 January 2021, the Applicant’s amendments have been entered. Applicant’s arguments with respect to claims 1-20 have been fully considered.
With regard to claim rejections under Double Patenting 
The terminal disclaimer has been recorded. The double patenting rejection is withdrawn. 
With regard to claim rejections under Claim Rejections - 35 USC § 101
Applicant argues that the claims do not recite an abstract idea.  While the claims may relate to distributing coupons or other offers, they do not recite organizing human activity or marketing. Instead, the claims recite technical operations related to mobile device geolocation, and the sharing of geolocation information between electronic devices - particularly where one device (the other computing device in claim 1) does not include geolocation sensors. While the claims might relate to coupons or offers, the problem being solved is a purely technical one in the field of correlating electronic computing devices. The technical solution recited in the claims allows electronic devices without location sensing capabilities to leverage the location sensing abilities of other devices.
Applicant further argues that the pending claims provide a patent-eligible improvement to the field of geolocation technology between associated electronic devices. The claims recite significantly more than an abstract idea because the additional limitations reflect an improvement in a technical field, and the claims are implemented using a particular machine that is integral to the claims. If a mobile phone and a local computer are both connected to the same Wi-Fi router, they will appear to have the same public IP address even though they have different private addresses within the private network of the Wi-Fi router. Using this technical feature of Internet architecture, the claimed invention can pair devices with location sensing capabilities with those that lack them. In this way, a technical solution is achieved by using the location information from one device and applying it to another correlated device. Information from a router, a location-capable device, and a location-incapable device is correlated to select location-relevant content, and this location-relevant content is able to be sent to a computing device that does not have location sensing capabilities. This technical solution can be achieved even when a user hasn’t logged into both computing devices on the same account.
Applicant’s argument is not persuasive. The rejection is maintained 

With regard to claim rejections under Claim Rejections - 35 USC § 102/103
Applicant argues that Mahajan does not teach wherein the data from the other computing device sufficient to identify the user account includes a public IP address of a router through which the mobile user device has communicated with the offers engine. The Office Action cites paragraph [0038] of Mahajan as allegedly teaching this limitation. However, the IP address information in Mahajan has nothing to do with identifying a user account. In contrast, the “IP address information and/or network access point information” in Mahajan is used to directly “determine the location of the place-shifted communications device 22” in order to access multimedia content that is received by a video processing device that is in a different location (Mahajan, paragraph [0038], FIGS. 1-2). The geolocation of the user and the other computing device is not determined merely based on an IP address. Instead, the geolocation is retrieved because both the mobile device and the other computing device have interacted with a single router. Specifically, the data from the other computing device includes a public IP address of a router, and that same router is a router through which the mobile device has communicated with the offers engine. At best, Mahajan discloses the ability to determine a location of a place-shifted device to identify a user account, as required in amended claims 1 and 16. There is also no disclosure or suggestion that two specific computing devices - the mobile device and other computing device - should interact with a single router such that the data from the other computing device includes a public IP address of a router, and that same router is a router through which the mobile device has communicated with the offers engine. Applicant submits that Acar and Bosworth do not cure these deficiencies of Ramachandran, Baudino, and Mahajan. For at least these reasons, Applicant respectfully submits that amended claims 1 and 16 are patentable over the cited art.
Applicant’s argument is persuasive and the rejection is withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ramachandran in view of Baudino and further in view of Heiser

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                                                                                                                                                        
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682